Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 7, filed December 06, 2021, with respect to the rejection of Claims 1-5 under 35 U.S.C. 102(a)(1) as anticipated by Yamazaki et al. (United States Patent Publication No. US 2016/0376233 A1), hereinafter Yamazaki, have been fully considered and are persuasive.  The rejection of Claims 1-5 under 35 U.S.C. 102(a)(1) as anticipated by Yamazaki has been withdrawn.
2.	Applicant’s arguments, see page 5, line 7, filed August 26, 2021, with respect to the rejection of Claim 6 (Claim 1 after Applicant’s amendment) under 35 U.S.C. 103 as unpatentable in view of Yamazaki have been fully considered but they are not persuasive. Applicant has argued that, as amended, Yamazaki fails to teach the resin component comprising the constitutional unit containing an acid decomposable group represented by Formula (a1-r2-1) of the instant application and the constitutional unit represented by Formula (a10-1) of the instant application. This is incorrect, as Yamazaki teaches (Paragraphs [0220-0244]) the constitutional unit represented by Formula (a10-1) of the instant application. Furthermore, Applicant has argued that a solid content concentration of the resist composition of 0.9% achieves unexpected results as compared to the 1.0% solid content concentration of the resist composition as taught by Yamazaki. To bolster this argument, Applicant has identified Tables 1-2 of their disclosure to support this contention. Yet, as stated in Paragraph [0358] all examples, both working and comparative, of the instant application had a solid content concentration of the resist composition of 0.9%. Thus, no comparison between the relative performance of a resist composition with a solid content concentration of the resist composition of 0.9% and a resist composition with a 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (United States Patent Publication No. US 2016/0376233 A1), hereinafter Yamazaki.
6.	Regarding Claims 1-5, Yamazaki teaches (Paragraphs [0012-0053]) a resist composition, therein a positive-type resist composition, which generates an acid upon exposure and whose solubility in a developing solution is changed due to an action of the acid. Yamazaki teaches (Paragraphs [0012-0053]) a base material component, therein a resist material, whose solubility in a developing solution is changed due to an action of an acid. Yamazaki teaches (Paragraphs [0012-0053]) an acid generator component which generates an acid upon exposure. Yamazaki teaches (Paragraphs [0565-0574]) an organic acid which contains at least one carboxy group. Yamazaki teaches (Table 1, Paragraphs [0425-0496 and 0790-0809]) the acid generator component comprising a compound represented by Formula (b1) of the instant application. Yamazaki teaches (Paragraphs [0245-0301]) the base material component containing a resin component (A1) having a constitutional unit containing an acid decomposable group represented by any of Formula (a1-r2-1) of the instant application. Yamazaki teaches (Paragraphs [0220-0244]) the constitutional unit represented by Formula (a10-1) of the instant application. Yamazaki teaches (Table 1, Paragraphs [0425-0496 and 0790-0809]) the acid generator component comprising a compound represented by Formula (b1-1) of the instant application. Yamazaki teaches (Paragraphs [0565-0574]) the organic acid is an aromatic carboxylic acid. Yamazaki teaches (Paragraphs [0565-0574]) the aromatic carboxylic acid is salicylic acid. Yamazaki teaches (Paragraphs [0012-0053]) a method of forming a resist pattern. Yamazaki teaches (Paragraphs [0012-0053]) forming a resist film on a support using the resist composition. Yamazaki teaches (Paragraphs [0012-0053]) exposing the resist film. Yamazaki teaches (Paragraphs [0012-0053]) developing the exposed resist film to form a resist pattern.

8.	Yamazaki teaches (Paragraphs [0592-0601]) the solid content concentration of the resist composition being 1% by mass. MPEP § 2144.05(I) states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).” Herein, the 1 mass % of solids in the resist composition, as taught by Yamazaki, is close to the 0.9 mass % limitation of the currently amended Claim 6 of the instant application. Furthermore, MPEP § 2144.05(II) states that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Yamazaki teaches (Paragraphs [0592-0601]) that the solids concentration of the composition may be adjusted to achieve the desired film thickness.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Yamazaki to have the solid content concentration of the resist composition in the range of 0.1% to 0.9% by mass. Doing so would result in in varied resultant film thicknesses, as understood by Yamazaki.

Conclusion
10.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/24/2022